TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 25, 2021



                                      NO. 03-20-00432-CV


                         Texas Department of Public Safety, Appellant

                                                  v.

                                    Micah Seamens, Appellee




         APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on July 30, 2020. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.